                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

                                                                   CASE NO. 8:19-CV-00220
Mark Hayhurst,
                          Plaintiff,

        vs.                                                 JOINT STIPULATED PROTECTIVE
                                                                       ORDER

Union Pacific Railroad Co.,
                      Defendant.




       This matter is before the Court on the parties’ Joint Motion for Stipulated Protective Order,

(Filing No. 25). This motion is granted.

       Accordingly, a Protective Order is entered as follows:

       1. DEFINITIONS: Limitations under this protective order on the use or disclosure of

              documents, deposition testimony or other discovery designated as “confidential” shall

              apply to (a) all information, copies, extracts, and complete or partial summaries

              prepared or derived from such documents or testimony; (b) portions of deposition

              transcripts, answers to interrogatories, responses to requests for admissions, responses

              to requests for production, initial disclosures and exhibits thereto which directly refer

              or directly relate to any such information, documents, copies, extracts or summaries;

              and (c) portions of briefs, memoranda or any other writing filed with the Court and

              exhibits thereto which directly relate to nay such information, documents, copies,

              extracts or summaries.

       2. CONFIDENTIAL DOCUMENTS: Before produced documents are copied or

              inspected, the producing party may stamp “Confidential” any documents or deposition


                                                    1
testimony it believes contains confidential information concerning nonparties,

confidential or proprietary business information and/or trade secrets in order to limit

disclosure as set forth in Paragraph 2. Documents may also be designated as

“Confidential” by written notice to opposing counsel which identifies the documents

so designated by Bates number. Documents designated “Confidential,” deposition

testimony so designated, and information derived therefrom will be retained by counsel

and will not be used for any purpose other than this litigation and will not be disclosed

excerpt pursuant to Court order entered after notice, to anyone except:

   a. Counsel who have signed the Order approving it as to form and content,

       attorneys who are employed or are members of law firms of counsel who have

       signed this Order, in house counsel, law clerks, secretaries or paralegals directly

       involved in the conduct of this litigation;

   b. Experts and consultants retained by either of the parties for the purposes of

       assisting in the preparation or presentation of claims or defenses;

   c. Any deposition or trial witness, during the course of deposition, pretrial

       investigation or trial testimony, when necessary to the testimony of such

       witness;

   d. Any person who was involved in preparation of the document;

   e. The Court, Court personnel, court reporters and similar personnel;

   f. The named parties to this case, excluding their agents and/or representatives

       except those identified at Paragraph 2(a) above;

   g. Any other person with the prior written consent of the party producing the

       document, pleading or deposition testimony; and



                                      2
      h.   Any witness whom counsel needs to question concerning a document or

           information for the purpose of the case.

      i. Outside independent persons (i.e.. persons not currently or formerly employed

           by, consulting with, or otherwise associated with any party) who are retained

           by a party or its attorneys to provide assistance as mock jurors or focus group

           members or the like, to furnish technical or expert services, and/or to give

           testimony in this action.

           Prior to receiving or being shown such documents or deposition testimony,

      persons falling in the categories listed above in subparagraphs (b), (g) and (i) shall

      be shown a copy of, and shall agree in writing, or on the record during trial or

      deposition, to be bound by the terms of this Protective Order.

3. DOCUMENTS ALREADY PRODUCED: Within fourteen (14) days of the entry of

   this Order, the parties may inform the party to whom documents have been produced

   that it considers certain documents already produced or deposition testimony as being

   subject to this Order as “Confidential.”

4. THIRD PARTY WITNESS: A copy of this Protective Order shall be served with a

   subpoena or Notice of Deposition on each third party deponent. A third party witness

   may designate a document as “Confidential” pursuant to this Order by stamping it with

   such notice prior to production or so identifying it on the record during the deposition

   of that third party. Either party may also designate documents produced by a third party

   as being “Confidential” pursuant to the terms of this Order within fourteen (14) days

   of being made aware of the content of such documents. Any document produced by a

   third party shall be treated as “Confidential” pursuant to the terms of this Order for

                                        3
   such fourteen (14) day period and thereafter if designated as “Confidential” by either

   party or by the third party which produces it. The “Confidential” restrictions of this

   Order shall no longer apply to any document produced by a third party which has not

   been designated as “Confidential” by the third party or by a party within such fourteen

   (14) day period.

5. CHALLENGE TO DESIGNATION: Any party may challenge the “Confidential”

   designation of any document, by notifying all interested parties and providing the

   producing party fourteen (14) days in which to move the Court for an Order preventing

   or limiting disclosure. The parties shall attempt to resolve such disagreement before

   submitting it to the Court. If the producing party files such a motion within such time,

   the documents shall continue to be treated “Confidential” pursuant to the terms of this

   Order until such time as the Court has made a ruling with respect o the motion. If no

   motion is filed within that time the “Confidential” restriction of this Order shall no

   longer apply to such document.

6. RETURN OF DOCUMENTS: Within sixty (60) business days after the final resolution

   of this litigation, including all appeals, all documents and copies of the same designated

   “Confidential” shall be destroyed or returned to counsel for the producing party. Upon

   request, each party will provide a signed statement reflecting such deposition.

   However, attorneys shall be entitled to retain for up to seven (7) years one copy of all

   documents generated or produced in connection with the action, for purposes of

   defending against any potential malpractice allegations. This Order shall not terminate

   upon the conclusion of this action but shall continue until the further order of the Court

   or until the party claiming confidentiality has waived the same in writing.



                                         4
7. USE OF DOCUMENTS: Confidential documents produced by any party, and

   information from any confidential documents acquired in discovery in this litigation,

   shall not, be used for any purpose except in connection with this litigation pending in

   the United States District Court for District of Nebraska. Case No. 8:19-CV-00220,

   styled Mark Hayhurst v. Union Pacific Railroad Co. Nothing in this Order shall limit

   any party or person in its use of its own documents or from disclosing its own

   documents and information. This Order or production of any documents shall not affect

   the admissibility of any such document or be deemed a waiver of any objection to the

   admissibility of such documents.

8. EXCEPTIONS: The restrictions embodied in this Order shall be binding on the party

   whom “Confidential” information is disclosed unless and until there is a showing that:

       a. Such information was or has become public knowledge absent a breach of this

          Protective Order; or

       b. The party to whom such disclosure was made had already learned such

          information form a third party who himself has not breached any confidential

          relationship which may have existed or exists between such third party and the

          party making the disclosure.

9. PROTECTED HEALTH INFORMATION: The parties acknowledge that some of the

   information produced in this case may be protected health information within the

   meaning of HIPAA. Consistent with 45 C. F. R. § 164.512(e)(1)(iv)(v):

       a. Counsel and the party seeking protected health information shall not use or

          disclose the protected health information for any purpose other than the

          litigation or proceeding for which such information has been requested.



                                         5
       b. Counsel and the party requesting the protected health information shall return

          or destroy the protected health information (including all copies made) at the

          end of the litigation or proceeding.

       c. Counsel and the party requesting the protected health information shall request,

          use and disclose only the minimum necessary protected health information to

          conduct the litigation or proceeding.

       d. Any information or documentation that falls within the meaning and protection

          of HIPAA need not be designated or stamped as “Confidential.” Rather, the

          parties agree that any such information or documentation will automatically be

          treated as Confidential.

10. FILING UNDER SEAL WITH THE COURT: If any transcripts of depositions,

   answers to interrogatories, motions, briefs, documents produced, or other pleadings that

   are to be filed with the Court include copies of Confidential Material subject to this

   Order or summarize material from such documents, the party causing the Confidential

   Material to be filed shall file it in non-public status through ECF or otherwise meet the

   requirements of Local Rule 5.1(g) concerning filing materials under seal.

11. NON-EXCLUSIVITY: This Order does not affect the right of a party to seek to compel

   disclosure or production of a document or to seek an order modifying or limiting this

   Order in any aspect. The obligations and prohibitions under this Order are not

   exclusive. All other ethical, legal and equitable obligations are unaffected by this

   agreement.

12. WAIVER: Any waiver under this Order must be made in writing or. If at a disposition

   or in Court, on the record.



                                         6
13. NO ADMISSION: A party’s compliance with the terms of this Order shall not operate

   as an admission that any particular Document is not (1) confidential, (2) privileged, or

   (3) admissible in evidence at trial.

14. USE AT TRIAL: The use, rules, and procedures governing the use of Confidential

   information at trial shall be determined by the Court at the final pretrial conference.

DATED this 30th day of July, 2019.

                                      BY THE COURT:

                                      s/ Susan M. Bazis
                                      United States Magistrate Judge




                                          7
